DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a connector” in claim 21; the limitation “a perimeter complementary” of claim 23; the limitation “wherein the first end of the second section of tubing is attached to an in fluid communication with a medication dispense assembly, and wherein each of the second end of the first section of tubing and the second end of the second section of tubing comprise a connector” in claim 28; the limitation “the contact sensor is attached at a connector between a medication reservoir and a first end of a first section of tubing, at a connector between a medication dispense assembly and a first end of a second section of tubing, or at a connector for connecting the second ends of the sections of tubing” in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification supports the limitation that: an electrical contact sensor (attached to the medication delivery device) at a connector within the fluid flow path, as recited in claim 21.  According to para [0036] states that the contact sensor is attached at outside surface of the connector, which is outside of the fluid flow path, but not within the fluid flow path, because fluid flow path is within the connector and the contact sensor but not the other way around, i.e. the contact sensor and the connector within the fluid flow path, as required in the claims 21.  In addition, the para [0036] of the original specification states that: a contact sensor of the disclosure does not form a part of and is not in contact within the fluid flow path. In other words, the contact sensor and the connector are attached but not within the fluid flow path.  The Fig. 1 also shows that the contact sensor 200 connects to the fluid flow path (i.e. tubing 701, 701) at outside of the fluid flow path, but not within the fluid flow path.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 & 37 state that “wherein connecting the fluid flow path at the connector causes a change in the connection of the at least two electrical contacts thereby changing the state of the electrical connection” without providing any supporting interconnecting mechanical elements to get the result. The disclosure lacks of describing the connection of the at least two electrical contacts being changed when the fluid path connects to (or at) the connector.
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to get the claimed result as mentioned above. In other words, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include a description of how is the connection of the at least two electrical contacts being changed and changing the state of the electrical connection with the fluid flow path connects to the connector without undue experimentation due to the broad nature of the claims.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result, as mentioned above and thus the invention is not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “an electrical contact sensor attached to the medication delivery device at a connector” is vague.  The Figs. 1-2 of the current applicant do not show the connector.  Therefore, it is unclear to Examiner that the “connector” is whether same or separate component(s) with the electrical contact sensor 200.  If the “connector” is a separate component with the electrical contact sensor 200, in that case, where is the location of the connector located in the device system 100?
The limitation “wherein each event time indicates the time of a change in the state of the fluid flow path” is vague.  It is unclear to Examiner that the recitation “time” in the claim 21 is equivalent to a clock, a real time, or period/event?
For example: the “time” is equivalent to a clock time, or a real-time such as: a state of the fluid flow path is flowing (e.g. the tubing being connected to the connector) at 1:00pm, or a state of the fluid flow path is broken (e.g. the tubing being disconnected to the connector) at 2:00 pm.
The “time” is equivalent to a period/even such as: a change in the state of the flow path is flowing at a period/event/status that the tubing and the connector being connected together.  If in the case that the event time indicates the time (as a real clock or real-time, i.e. 1pm, 3 pm...), neither the Fig.7 nor the original specification describes a real-clock time being connected with the controller 300 in the current invention. 
In claim 23, it is unclear to Examiner that where is “a perimeter commentary” located in the support?
In claim 28, It is unclear to Examiner that where is the second end of the first section of tubing? Where is the second end of the second section of tubing? Where is a connector of each of the second end of the first section of tubing and the second end of the second section of tubing? Is the connect in the claim 28 same or different component with the “connector” element in the claim 21? 
In claim 29, the limitation “wherein the contact sensor is attached at a connector between a medication reservoir and a first end of a first section of tubing, at a connector between a medication dispense assembly and a first end of a second section of tubing, or at a connector for connecting the second ends of the sections of tubing” is vague.  The limitations “connector” in claim 29 are repeated in 3 times.  It is unclear to Examiner that there are 3 different “connector” element provided in the device system or just only one connector in the device system.  In addition, is the “connector” element in claim 29 whether same or different with the “connector” element in the claim 21?
Furthermore, it is unclear to Examiner that where is the location of the fist end of a first section of tubing? Where is the location of a first end of a second section of tubing? Can Applicant provide these locations in the drawings?  
In claim 30, the limitation “or any other entity designed by one of the aforementioned individuals” is vague. It is unclear to Examiner that who (a person, i.e. such as patient or care take or someone else) being as “any other entity designed by one of the aforementioned individuals”?  The language in the claim is very confusing, and Examiner does not understand what does Applicant mean by the limitation above. 

Claims 21 & 37 recites the limitation "the fluid flow path" in line 3 of claim 21 and in line 7 of claim 37.  There is insufficient antecedent basis for this limitation in the claims.  It is noted that the limitation “a fluid flow path” mentions in the preamble but it does not consider as a positive limitation. 
Claim 30 recites the limitation "the medication" in line 3; and the limitation “the aforementioned” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27, 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (US 2016/0015886). 
Regarding claim 21, Note: the limitation “an electrical contact sensor attached to the medication delivery device at a connector within the fluid flow path” involves 112 issue above. For examining purpose, Examiner interprets the limitation above such as: an electrical contact sensor attached to the medication delivery device at a connector to create a fluid flow path.
 Pananen discloses a system, in Figs. 21-27 for monitoring a state of a fluid flow path in a medication delivery device, the system comprising: 
an electrical contact sensor (130 & 132 in Figs. 21-22; 161, 162, 163 & 164 in Fig. 24 & 165/167 in Fig. 25) attached to the medication delivery device 30 (an infusion pump) at a connector (at outer surface of the element 5 and inner surface of a receptacle reservoir 32, Figs. 21-24, also see further Note as below) to create a fluid flow path (in between a reservoir 1 to a tubing 52) and operable to communicate a state of an electrical connection (e.g. when the contact sensors being contacted together; or the contact sensors being detached), 
Note: another interpretation for a “connector” such as: an engagement in between outer threads 19 and the receptacle 31 in Fig. 1.  A person skilled in the art would recognize that the cap 4 in Fig. 21-24 can be provided threads at outer surface of the body 5 for connection in between the cap and the infusion pump 30. For example: The Fig. 4E shows that the cap 4 being connected to the infusion pump 30 via the connector (at portion 42 in Fig. 4E); the Fig. 17 shows that the cap 4 being connected to the infusion pump 30 via the connector (at portions 72/80 in Fig. 17).  Therefore, a person skilled in the art would recognize that the cap 4 in Figs. 21-24 can be modified to have thread-connector as shown in the examples in Fig. 4E or Fig. 17. 
Pananen also discloses that: the electrical contact sensor comprising an enclosure (elements 5 & 137 form an enclosure in Fig. 21; or elements 5 & 33a being attached and forms an enclosure around the contact sensor 161-164 in Fig. 24) comprising at least two electrical contacts 130/132 or 161-164, wherein the state of the electrical connection is a presence of electrical current (when the cap 4 attached to the ring member 132 of the pump, thereby the two electrical contact sensors 130 & 132, or 161/162 & 163/164 being contacted) or the state of the electric connection is absence of electrical current (when the cap 4 de attached to the ring member 132 of the pump, thereby the two electrical contact sensors 130 & 132, or 161/162 & 163/164 being non-contacted, and there is no electric connection);
a controller 60 in electrical communication with the contact sensor 34 (equivalent to contact sensor 130/131, 161/162 & 163/164 in Figs. 21 & 24), the controller 60 comprising an input component (a signal from the contact sensor, Fig. 5) operable to receive the state of the electrical connection communicated by the contact sensor and at least one processor 62 operable to assign one or more event times (e.g. detecting a condition of the contact sensors being electrically connected together when the cap 4 in a properly installed position within the reservoir receptacle 32, para [0736, 0739-0740]; or detecting a condition of the contact sensor being electrically disconnected when the cap 4 is moved away from the reservoir receptacle 32, para [0741]), wherein each event time (e.g. a happening in between the electrical circuit connection and the electrical circuit broken) indicates the time of a change in the state of the fluid flow path. 
Note: an event time of a change in the state of the fluid flow path is parallel with the state of the electrical connection.  For example: at the time event, the contact sensor 32 (or 163/164) being electrically connected by the electrical contact sensor 103 or 161/162 on the cap 4, at that time, the cap 4 being attached in properly position with the reservoir receptacle 32 to create a fluid flow path in between the reservoir 1 and the tubing 52.  Oppositely, at another time event, the contact sensor 32 (or 163/164) being electrically disconnected by the electrical contact sensor 103 or 161/162 on the cap 4, at that time, the cap 4 being removed away from the reservoir receptacle 32, also see paras [0727-0747];
wherein connecting the fluid flow path at the connector causes a change in the connection of the at least two electrical contacts thereby changing the state of the electrical connection (when the cap 4 attached or detached to/from the receptacle reservoir 32).  
Regarding claim 22, wherein the electrical contact sensor further comprises at least one spring (e.g. elements 130a/130b, para [0732] in Figs. 23A-23E, or bias spring 138, Fig. 23, para [0734], or bias spring 161/162 & 163/164, para [0760]) operable to bias the at least two electrical contacts from establishing the electrical connection.  
Regarding claim 23, wherein the enclosure (elements 5 & 137) comprises: an elongated body comprising a cavity (an interior space of the cap 5 and 32), a proximal surface comprising a top surface, a bottom surface, and an orifice (an orifice of the cap 4; wherein the orifice connects to the tubing 52) extending from the top surface to the bottom surface (see marked-up Fig. 2 below); wherein, and a distal opening; 
and a support (a lower portion of the cap 4, or the element 137) comprising a distal surface (at distal end of the receptacle 32), a proximal surface (a proximal end of element 137), a perimeter complementary to an inside perimeter of the enclosure, an orifice 32 extending from the distal surface to the proximal surface of the support 137, wherein the orifice 32282373626.3PATENT is Atty. Docket No. 931000-639269Via EFS Webconcentric with the orifice in the body 4, forming a channel extending from the orifice in the enclosure to the orifice in the support, wherein the support is operable to be displaced along a longitudinal axis within the enclosure.  

    PNG
    media_image1.png
    526
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    506
    media_image2.png
    Greyscale

Regarding claim 24, wherein the contact sensor 130, 132 or 161/162 & 163/164 is attached to the medication delivery device 30 through the channel extending from the orifice in the enclosure to the orifice in the support.  
Regarding claim 25, wherein the at least two electrical contacts 130 or 132 (in Fig. 21) or 161/162 or 163/164 in Fig. 24 are attached to the proximal surface of the support in a shape operable to surround the orifice in the support.  
Regarding claim 26, wherein the at least one spring (130a/130b in Fig. 23A, para [0732], 130c/130d in Fig. 23B, para [0733], 138 in para [0734], or 161-164 in para [0760]) surrounds the channel and extends from the bottom surface of the enclosure to the proximal surface of the support, and wherein the at least one spring is operable to bias the support from the bottom surface of the enclosure.  
Regarding claim 27, wherein the enclosure further comprises an electrically conductive ring 138 (the helical spring 138 in Fig. 23C forms as a ring-shaped) attached to the bottom surface of the body, wherein the conductive ring is operable to contact and establish the electrical connection between the at least two electrical contacts 132 (in Fig. 21-23E) when connecting the fluid flow path through the channel causes the support, the enclosure, or both, to be displaced along the longitudinal axis, wherein an electrical connection signals the connection of the fluid flow path.  
Regarding claim 30, wherein the controller 60 (Fig. 5) is further operable to communicate the one or more event times (e.g. at the even of attaching the cap 4 to the receptacle 32, or at the event of detaching the cap to the receptacle 32) to a patient (by alarm signal, or record data, para [0747]), a caretaker for the patient (via other computer through wireless transmission), an individual monitoring administration of the medication to a subject.  The controller is further operable to communicate an individual monitoring administration of the medication to a subject (e.g. volume information relating to the volume of infusion fluid remaining in or dispensed form the reservoir, para [0748], or provide medical treatment and other information, as mentioned in paras [0749-0750]).
Regarding claim 31, as discussed in the claim 30 above, wherein the controller is operable to communicate the one or more event times (e.g. at the event of attaching the cap 4 to the receptacle 32, or at the event of detaching the cap to the receptacle 32) to one or more secondary devices (an electronic device speared from or located remote from the infusion pump, in para [0748]).  
Regarding claim 32, wherein the controller further comprises a transmitter operable to communicate the one or more event times (e.g. at the event of attaching the cap 4 to the receptacle 32, or at the event of detaching the cap to the receptacle 32) to the one or more secondary devices (an electronic device speared from or located remote from the infusion pump, in para [0748]) wirelessly using a wireless communication protocol, in paras [0748-0750].  
Regarding claim 33, wherein the wireless communication protocol is selected from a Bluetooth, or Wi-Fi, para [0489].  
Regarding claim 34, wherein the one or more secondary devices is a mobile computing device such as a cellular phone, a portable computer, a wearable device, a portable computer with no user interface, and/or a personal digital assistant (PDA), para [0490, 0505, 0521]. In addition, nowadays, it is very common to transfer data information via cloud computing device.   
Regarding claim 35, wherein an electrical connection signals (from the contact sensor) the connection of the fluid flow path and the absence of an electrical connection signals disconnection of the fluid flow path, paras [0727-0745].  
Regarding claim 36, wherein the medication delivery device further comprises an intravenous dispense assembly 50/56, Fig. 1.  
Regarding claim 37, Pananen discloses an electrical contact sensor device (130 & 132 in Figs. 21-22; 161, 162, 163 & 164 in Fig. 24 & 165/167 in Fig. 25) for monitoring a state of a fluid flow path in a medication delivery device, the device comprising: 
an enclosure (elements 5 & 137 form an enclosure in Fig. 21; or elements 5 & 33a being attached and forms an enclosure around the contact sensor 161-164 in Fig. 24) comprising at least two electrical contacts 130/132 or 161-164, or 165/167; and
at least one spring (e.g. elements 130a/130b, para [0732] in Figs. 23A-23E, or bias spring 138, Fig. 23, para [0734], or bias spring 161/162 & 163/164, para [0760]) operable to bias the at least two electrical contacts from establishing the electrical connection;  
wherein the state of the electrical connection is a presence of electrical current (when the cap 4 attached to the ring member 132 of the pump, thereby the two electrical contact sensors 130 & 132, or 161/162 & 163/164 being contacted) or the state of the electric connection is absence of electrical current (when the cap 4 de attached to the ring member 132 of the pump, thereby the two electrical contact sensors 130 & 132, or 161/162 & 163/164 being non-contacted, and there is no electric connection); and wherein connecting the fluid flow path causes a change in connection of the at least two electrical contacts thereby changing the state of the electrical connection. 
Note: a person skilled in the art would recognize that a connection in between the cap 4 and the receptacle reservoir 32 will create a fluid flow path and will cause the changing in connection of the at least two electrical contacts thereby changing the state of the electrical connection.  
Regarding claim 38, similar to the rejection in claim 23 above, wherein the enclosure (elements 5 & 137) comprises: an elongated body comprising a cavity (an interior space of the cap 5 and 32), a proximal surface comprising a top surface, a bottom surface, and an orifice (an orifice of the cap 4; wherein the orifice connects to the tubing 52) extending from the top surface to the bottom surface (see marked-up Fig. 2 below); wherein, and a distal opening; 
and a support (a lower portion of the cap 4, or the element 137) comprising a distal surface (at distal end of the receptacle 32), a proximal surface (a proximal end of element 137), a perimeter complementary to an inside perimeter of the enclosure, an orifice 32 extending from the distal surface to the proximal surface of the support 137, wherein the orifice 32282373626.3PATENT is Atty. Docket No. 931000-639269Via EFS Webconcentric with the orifice in the body 4, forming a channel extending from the orifice in the enclosure to the orifice in the support, wherein the support is operable to be displaced along a longitudinal axis within the enclosure.  

    PNG
    media_image1.png
    526
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    506
    media_image2.png
    Greyscale

Regarding claim 39, similar to the rejection of claim 26 above, wherein the at least one spring (130a/130b in Fig. 23A, para [0732], 130c/130d in Fig. 23B, para [0733], 138 in para [0734], or 161-164 in para [0760]) surrounds the channel and extends from the bottom surface of the enclosure to the proximal surface of the support, and wherein the at least one spring is operable to bias the support from the bottom surface of the enclosure.  
Regarding claim 40, similar to the rejection of claim 35 above, wherein an electrical connection signals (from the contact sensor) the connection of the fluid flow path and the absence of an electrical connection signals disconnection of the fluid flow path, paras [0727-0745].  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (US 2016/0015886) in view of Fowles et al. (US 5,429,614).
Regarding claim 28, Pananen discloses in the marked-up figure below, wherein the medication delivery device 30 further comprises: a first section (such as a needle 9) of tubing comprising a first end and a second end, wherein the first end of the first section 9 of tubing is attached to and in fluid communication with a medication reservoir (via the reservoir 1, Fig. 1), and a second section 52 of tubing comprising a first end at 54 and a second end 6, wherein the first end 54 of the second section 52 of tubing is attached to and in fluid communication with a medication dispense assembly 50/56 and wherein forming a fluid flow path between the medication reservoir and the medication dispense assembly.  


    PNG
    media_image3.png
    508
    1007
    media_image3.png
    Greyscale

Pananen does not disclose that each of the second end of the first section of tubing and the second end of the second section of tubing comprise a connector382373626.3PATENTAtty. Docket No. 931000-639269 Via EFS Webfor connecting the second ends of the sections of tubing.
Fowles discloses a medication delivery device system, marked-up figure below, comprising: a first section wherein the medication delivery device further comprises a first section of tubing comprising a first end and a second end, wherein the first end of the first section of tubing is attached to and in fluid communication with a medication reservoir, and a second section of tubing comprising a first end and a second end; wherein each of the second end of the first section of tubing and the second end of the second section of tubing comprise a connector3 A/B (marked up figure below) for82373626.3PATENT Atty. Docket No. 931000-639269Via EFS Webconnecting the second ends of the sections of tubing, thereby forming a fluid flow path between the medication reservoir and the medication dispense assembly.  

    PNG
    media_image4.png
    383
    473
    media_image4.png
    Greyscale
     	
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Pananen with providing connectors (e.g. similar to connector A & B, as shown in the marked-up Figure above), as taught by Fowles, in order to enhance a connection in between the medication reservoir and the medication dispense assembly. 

    PNG
    media_image5.png
    461
    782
    media_image5.png
    Greyscale

Regarding claim 29, as best as understood, similar to the rejection of claim 28 above, Pananen in view of Fowles discloses that wherein the contact sensor 132 is attached at a connector (an inner surface of the element 137) between a medication reservoir 1 and a first/distal end of a first section (needle 9) of tubing; or a connector A & B (as modified by Fowles, see marked up figure Pananen in view of Fowles above) between a medication dispense assembly 50 and second end of the first section of the tubing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783